Citation Nr: 0312303	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to an increased disability rating for the 
veteran's service connected sinusitis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

The veteran had active service from September 1966 to 
September 1968. 

In August 1981, the RO denied the veteran's claim of 
entitlement to service connection for a respiratory disorder 
[diagnosed as chronic obstructive pulmonary disease (COPD), 
claimed due to herbicide exposure].  Attempts to reopen the 
claim were denied in June 1982 and January 1985.

In April 1994, the RO reopened and reviewed the veteran's 
previously denied claim for service connection for a 
respiratory disorder, in light of amendments to regulations 
pertaining to herbicide exposure.  In the April 1994 rating 
decision, the RO denied the claim on the merits.  The veteran 
disagreed with the April 1994 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
April 1995.  

In October 1996, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial.  In February 
2000, the Board again remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO again issued a SSOC which continued the 
previous denial.
 
The Board observes that, in addition to remanding this issue, 
its February 2000 decision granted a claim of entitlement to 
service connection for rhinitis, on appeal at that time.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2002). 

The veteran testified before the undersigned at a Travel 
Board hearing in June 1996.  The transcript of the hearing is 
associated with the veteran's claims folder.

Issues not on appeal

The Board observes that in a June 2002 rating decision, the 
RO denied service connection for Hodgkins disease, a liver 
tumor, and for a hiatal hernia.  Those issues have not been 
appealed.  Accordingly, they will be addressed no further in 
this decision.

The issue of entitlement to an increased disability rating 
for the veteran's service connected rhinitis will be 
addressed in the remand portion of this decision.


FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
respiratory disorder is causally related to an incident of 
his military service, to include herbicide exposure in 
service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.102, 3.307, 3.309, 3.313 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a respiratory disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are no longer 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's October 1996 
and February 2000 remands, by the text of the remands, by the 
April 1994 rating decision, by the April 1995 Statement of 
the Case (SOC), and by the June 1999 and March 2003 SSOCs of 
the pertinent law and regulations and of the need to submit 
additional evidence on his claim.  

In addition, in April 1991, after receipt of the veteran's 
claim, the RO sent the veteran a letter notifying him of 
evidence needed from him to support his claim.  In April 
1994, the RO notified the veteran of a change in the 
regulations governing herbicide exposure claims and 
readjudicated his claim under the new regulations.  The claim 
remained denied.

In October 1996, the RO sent two letters to the veteran 
notifying him of specific evidence that he was responsible to 
provide to substantiate his claim.  The RO enclosed release 
forms and notified the veteran that if he provided adequate 
identifying information, the RO would assist him in obtaining 
the evidence.

More significantly, a letter was sent to the veteran in April 
2002, with a copy to his representative, which specifically 
referenced the VCAA.  That letter was sent in response to a 
claim for service connection for other disabilities.  A 
letter addressing the respiratory claim was sent in April 
2003.  The veteran was informed by the RO by means of these 
letters as to what evidence he was required to provide to 
substantiate a claim for service connection and what evidence 
VA would attempt to obtain on his behalf.  Both letters 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. 

The Board notes that the VCAA notification letter sent to the 
veteran in April 2002 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, both the VCAA notification 
letters were sent to the veteran by the RO and not the Board.  
The RO's duty to notify, pursuant to 38 C.F.R. § 3.159(b), 
was not invalidated by the recent Federal Circuit decision.  

Moreover, even though the April 2002 letter did request a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b).  Since that one-year time period has now expired, 
it is clear that the veteran has been accorded ample time in 
which to respond, and therefore adjudication of his claim can 
proceed.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's October 1996 remand 
the veteran underwent VA examinations in June 1997, November 
1997, April 2000 and November 2002, the results of which are 
reported below.  The RO requested and obtained the veteran's 
Social Security Administration (SSA) records.  The veteran 
identified records from Dr. C.C., Dr. J.F. and Dr. R.M, Dr. 
D.M., Dr. J.H. and Columbia South Hospital in November 1996.  
The RO requested those records and notified the veteran.  The 
RO received records in response from Columbia South Hospital, 
Dr, J.H., Dr. J.F., Dr. D.M., as well as a statement form Dr. 
C.C.  

The RO made attempts to obtain the veteran's Missouri 
National Guard records.  In response to an October 1996 RO 
request for Missouri National Guard records that might be in 
the veteran's possession, the veteran replied that he did not 
have them.  In September 1998, the RO obtained records from 
March 1981 to March 1982.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.  Upon receipt of the April 2003 
request for additional evidence, the veteran did not submit 
any additional evidence, but requested that his case be 
immediately forwarded to the Board for adjudication of his 
appeal. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in the April 1995 VA Form 9 
that he wanted a BVA Travel Board hearing, and he presented 
personal testimony before the undersigned in June 1996.  The 
veteran's representative has submitted written argument in 
his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

1.  Entitlement to service connection for a respiratory 
disorder, claimed due to herbicide exposure.

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116 (West 2002);  38 C.F.R. 
§3.307(a)(6)(iii), 3.313 (2002).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2002); See also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].  
The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2002).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam see 38 
C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  



Analysis 

The veteran is seeking service connection for a respiratory 
disorder.  His essential contention is that this condition is 
related to herbicide exposure in Vietnam.  

The veteran served in Vietnam and is therefore presumed to 
have been exposed to herbicides.  The Board will therefore 
initially discuss whether service connection can be granted 
based on presumptions pertaining to such exposure found in 
the law and regulations.  These presumptions have been 
explained above.  Also as explained above, the fact that the 
presumptions are inapplicable does not preclude the veteran 
from establishing service connection based on the evidence of 
record, to include medical nexus evidence.  See Combee, 
supra. 

Presumptive service connection due to Agent Orange exposure

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.  

The veteran was diagnosed with chronic obstructive pulmonary 
disease (COPD) in a November 2002 pulmonary examination.  The 
disabilities specified at 38 C.F.R. § 3.309(e) do not include 
COPD.  Nor do they include bronchitis, bronchial asthma, 
reactive airway disease or emphysema, also diagnosed.  
Moreover, as noted by the Board above the Secretary has not 
specifically determined that there is a positive association 
between these disorders and exposure to herbicides.  Indeed, 
with the exception of certain respiratory cancers the 
Secretary has determined that no such association exists.  In 
so concluding, the Secretary has specifically noted that 
"cigarette smoking is a major, often overwhelming, 
confounding factor that dominates as a risk for respiratory 
disorders . . . ."  See 67 Fed. Reg. 42600, 42606 (June 24, 
2002).  Therefore, the Agent Orange presumption is not 
applicable in this case.  


Direct service connection

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for his respiratory disorder under the 
regular criteria for service connection.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board notes that Hickson element (1) is not in dispute.  
The veteran currently suffers from COPD, as shown most 
recently by the November 2002 VA examination.  Over the 
years, the veteran has alternatively been diagnosed with 
bronchitis, bronchial asthma, reactive airway disease and 
emphysema.

However, the Board can identify no evidence of incurrence of 
a respiratory disorder during service.  With respect to 
element (2), while a U.S. Army report, dated January 2002, 
provides sufficient evidence to concede exposure to Agent 
Orange during service, the veteran's service medical records 
are entirely silent as to complaint, treatment, notation or 
diagnosis of any respiratory disorders in service.  The 
veteran's separation examination in August 1968 shows 
objective findings of normal lungs and chest, as well as the 
veteran's statement that he had no history of asthma, chronic 
cough, pain or pressure in the chest, or shortness of breath.  

Following active service, continuity of symptomatology is not 
shown.  The first medical evidence of the existence of a 
respiratory disorder appears in conjunction with the 
veteran's claim for service connection in 1981.  While the 
veteran testified in his June 1996 hearing that his symptoms 
began in service, this is not shown by the evidence of 
record; and in fact, although he testified as to the presence 
of symptoms during this period, the veteran did not assert 
that his respiratory disorder was actually diagnosed until 
the 1980s.  A June 1981 hospitalization report shows the 
veteran's first recorded complaint of respiratory symptoms, 
claimed to have existed for the prior 3 years.  Conceding 
this contention, that would place the date of onset of 
symptoms in 1978, 10 years after separation from service.  
This timeline is also supported by a June 1987 pulmonary 
consultation, which shows the veteran's account of suffering 
respiratory problems for the prior 5 or 6 years.  

Thus with respect to service, the evidence shows exposure to 
Agent Orange in service, but does not show either the 
incurrence of a respiratory disability in service, or 
notation of respiratory symptoms in service and continuity of 
such symptoms after service.  

Also with respect to continuity of symptomatology and the 
veteran's claim to have suffered respiratory symptoms since 
service, the Board finds it particularly notable that the 
veteran filed a claim for service connection for rhinitis in 
September 1968 and again in May 1974, and on neither occasion 
noted complaints related to a respiratory disorder.  Further, 
the veteran underwent a VA examination in August 1974, and 
did not complain of respiratory symptoms at that time.  An 
examination conducted during the veteran's National Guard 
service in March 1981 shows normal findings for the lungs and 
chest.  The veteran reported no history of asthma, shortness 
of breath, pain or pressure in the chest or a chronic cough.  

Moreover, to the extent that the veteran's current 
contentions are in conflict with statements to the contrary 
he made during service, and prior to filing his claim, the 
Board finds that contemporaneous statements made by the 
veteran to health care providers in the context of medical 
treatment are more probative than statements made years or 
decades later in the context of a claim for monetary benefits 
from the government.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

With respect to Hickson element (3), the strongest evidence 
in the veteran's favor comes from the report of a June 1997 
VA examination.  There, the examiner diagnosed COPD with 
asthmatic bronchitis.  The examiner stated his opinion, based 
on the veteran's statement that he was exposed to Agent 
Orange in service, and that his symptoms began within a year 
or two after service, that his symptoms could be attributed 
to such exposure.  In addition, the veteran's private 
physician, Dr. C.C. submitted a Form 21-4138 in June 1996, 
briefly stating that the veteran's respiratory disorders were 
attributable to Agent Orange exposure.  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the United States Court of Appeals for 
Veterans Claims (the Court) (previously the Court of 
Veterans' Appeals) has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The Board may appropriately favor 
the opinion of one competent medical authority over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that the opinion of the June 1997 VA examiner 
suffers from two critical flaws.  First, the examiner based 
his opinion on what appears to be an error of fact; that the 
veteran's respiratory symptoms began within a year or two 
after service.  In fact, as discussed above, the evidence 
considered most probative by the Board establishes the onset 
of symptoms no sooner than 10 years after service.  Second, 
the examiner established a relationship between exposure to 
herbicides and COPD without citing any medical authority for 
such a relationship.  As discussed above, the Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41-442-449 (1996).  In light of the 
stated provision, the Board does not accept what appears to 
be an unsubstantiated assertion of the June 1997 examiner 
that a medical nexus exists in this case. 

Similarly, Dr. C.C. gave absolutely no basis for his 
conclusion that the veteran's respiratory symptoms were 
attributable to herbicide exposure, but simply stated that 
they were.  While his statement is conclusory and without 
accompanying evidence of an examination of the veteran or 
first-hand review of his service records, the Board finds it 
most deficient in that it does not account for the clear 
discrepancy between Dr. C.C.'s conclusion and the findings of 
the Secretary, as stated above.  For all of the reasons 
discussed, the Board accords the opinion little weight of 
probative value.

Moreover, there is ample medical evidence of record to refute 
the June 1997 finding and that of Dr. C.C.  The November 2002 
VA examiner stated that he could identify no evidence to 
attribute the veteran's COPD with Agent Orange exposure.  In 
February 2003, another VA physician reviewed the evidence and 
the November 2002 findings and concluded that the veteran was 
more likely than not to have COPD associated with smoking.  
The examiner further stated that he was unaware of any 
definitive information associating the development of COPD 
with exposure to Agent Orange.  These findings are also 
supported by the opinion of the November 1997 VA examiner, 
who diagnosed moderate asthma and stated that it was not 
related to Agent Orange exposure, and by a November 1997 
pulmonary consultation, in which the examiner stated that he 
doubted any relationship to Agent Orange exposure.  While the 
November 1997 findings are somewhat conclusory, they are at 
least based on an examination of the veteran and are 
consistent with the regulatory guidance provided by the 
Secretary.

In a March 2003 statement, the veteran specifically 
challenged the February 2003 examiner's finding that his 
respiratory disorder was more likely than not due to smoking.  
He stated that he only smoked for a 5 year period and quit 
more than 30 years ago.  The Board has considered the 
veteran's contentions with respect to this finding and with 
respect to whether his respiratory disorder is related to 
exposure to herbicides during service.  However, the February 
2003 examiner appears to have based his opinion on a review 
of the record.  He specifically noted that he reviewed the 
claims folder and concurred with the findings and assessment 
of the November 2002 examiner.  Indeed, that examination 
report shows only a 1-year history of smoking, which is less 
than the 5-year history now contended by the veteran.  With 
respect to the examiner's finding that such exposure to 
smoking was more likely than not the cause of the veteran's 
COPD, the Board finds the examiner's opinion more persuasive 
than that of the veteran.  As a lay person without medical 
training the veteran is not considered competent to offer 
opinions regarding matters such as medical causation.  
See Grottveit v. Brown, 5 Vet. App 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a respiratory disorder on either a presumptive or a direct 
basis.  Therefore, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

The claim for entitlement to service connection for a 
respiratory disorder is denied.




2.  Entitlement to an increased rating for rhinitis, 
currently evaluated as 10 percent disabling

REMAND

Factual background

The veteran was granted service connection for rhinitis in a 
March 2000 rating decision, which implemented a February 2000 
Board decision.  The veteran was awarded a noncompensable 
rating.  In April 2000, the veteran filed a claim, seeking an 
increase in the disability rating awarded.  In a September 
2001 rating decision, the RO confirmed and continued the 
noncompensable rating.  The veteran disagreed with the 
September 2001 rating decision in January 2002.  In an April 
2002 rating decision, the RO awarded a 10 percent disability 
rating, based on a finding of clear and unmistakable error in 
the September 2001 rating decision.  The RO stated that, 
unless it heard from the veteran within 60 days, it would 
consider the veteran's appeal as withdrawn.  The record does 
not reflect that an SOC was issued by the RO or that the 
veteran formally withdrew his appeal.

Analysis

When a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

To withdraw an appeal, the veteran must have filed a formal 
withdrawal in writing.  See 38 C.F.R. § 20.204 (2002).  
Therefore, the RO's presumption that he withdrew his appeal 
based on the lack of a response from him cannot be considered 
an effective withdrawal.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a notice of disagreement is 
filed, but an SOC has not been issued, the Board must remand 
the claim to the RO to direct that an SOC be issued.  The 
issue of entitlement to an increased rating for sinusitis is 
therefore REMANDED for the following action:

The RO should issue an SOC pertaining to 
the issue of entitlement to an increased 
rating for sinusitis and in connection 
therewith provide the veteran with 
appropriate notice of his appellate 
rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



